Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 1 of 52 PageID #: 43




                               EXHIBIT 1
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 2 of 52 PageID #: 44


      Generated on: This page was generated by TSDR on 2018-12-26 18:26:20 EST
               Mark: TOYOTA




  US Serial Number: 72273449                                                      Application Filing Jun. 09, 1967
                                                                                              Date:
     US Registration 843138                                                       Registration Date: Jan. 30, 1968
           Number:
            Register: Principal
          Mark Type: Trademark
     TM5 Common Status                                                         LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                               The trademark application has been registered with the Office.



              Status: The registration has been renewed.
        Status Date: Apr. 13, 2017



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 5 - AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) INSTYLIZED FORM
              Type:
         Translation: THE ENGLISH TRANSLATION OF "TOYOTA" IS "RICHFIELD."

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: AUTOMOBILES AND MOTOR TRUCKS
        International 012                                                             U.S Class(es): 019 - Primary Class
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Mar. 29, 1958                                              Use in Commerce: Mar. 29, 1958

                                                     Basis Information (Case Level)
           Filed Use: Yes                                                             Currently Use: Yes
           Filed ITU: No                                                              Currently ITU: No
           Filed 44D: No                                                              Currently 44E: No
           Filed 44E: No                                                              Currently 66A: No
           Filed 66A: No                                                        Currently No Basis: No
     Filed No Basis: No

                                                     Current Owner(s) Information
       Owner Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
    Owner Address: 1, TOYOTA-CHO, TOYOTA-SHI
                   AICHI-KEN JAPAN 471
          Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 3 of 52 PageID #: 45

   Legal Entity Type: CORPORATION                                          State or Country JAPAN
                                                                          Where Organized:

                                             Attorney/Correspondence Information
                                                                    Attorney of Record
     Attorney Name: Christopher I. Donahue                                  Docket Number: 169226US
    Attorney Primary tmdocket@oblon.com                                      Attorney Email Yes
     Email Address:                                                             Authorized:
                                                                      Correspondent
     Correspondent Christopher I. Donahue
     Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P.
                   1940 Duke Street
                   Alexandria, VIRGINIA UNITED STATES 22314
                Phone: 703-413-3000                                                      Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com CDonahue@oblon.com BD               Correspondent e- Yes
              mail: arville@oblon.com                                       mail Authorized:
                                                                  Domestic Representative
           Domestic Oblon, McClelland, Maier & Neustadt, L.L.P.                       Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                              Domestic Yes
   Representative e-                                                       Representative e-
               mail:                                                        mail Authorized:

                                                          Prosecution History
                                                                                                               Proceeding
   Date              Description
                                                                                                               Number
Apr. 13, 2017      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Apr. 13, 2017      REGISTERED AND RENEWED (THIRD RENEWAL - 10 YRS)                                           74704
Apr. 13, 2017      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                       74704
Apr. 13, 2017      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                              74704
Feb. 16, 2017      TEAS SECTION 8 & 9 RECEIVED
Jan. 30, 2017      COURTESY REMINDER - SEC. 8 (10-YR)/SEC. 9 E-MAILED
Apr. 23, 2015      NOTICE OF SUIT
Mar. 18, 2015      NOTICE OF SUIT
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Feb. 05, 2009      CASE FILE IN TICRS
Oct. 01, 2008      NOTICE OF SUIT
Oct. 01, 2008      NOTICE OF SUIT
Aug. 05, 2008      NOTICE OF SUIT
Sep. 13, 2007      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                          67603
Sep. 13, 2007      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Aug. 27, 2007      ASSIGNED TO PARALEGAL                                                                     67603
Aug. 07, 2007      REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Aug. 07, 2007      PAPER RECEIVED
Jan. 30, 1988      REGISTERED AND RENEWED (FIRST RENEWAL - 20 YRS)
May 26, 1989       POST REGISTRATION ACTION MAILED - SEC. 9
Nov. 15, 1988      POST REGISTRATION ACTION MAILED - SEC. 9
Feb. 10, 1988      REGISTERED - SEC. 9 FILED/CHECK RECORD FOR SEC. 8
Feb. 22, 1984      REGISTERED - SEC. 15 ACKNOWLEDGED

                             Maintenance Filings or Post Registration Information
         Affidavit of Section 8 - Accepted
     Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
         Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 4 of 52 PageID #: 46


     Renewal Date: Jan. 30, 2018

                                           TM Staff and Location Information
                                                               TM Staff Information - None
                                                                       File Location
  Current Location: GENERIC WEB UPDATE                                     Date in Location: Apr. 13, 2017

                                     Assignment Abstract Of Title Information
  Summary
 Total Assignments: 1                                                            Registrant: TOYOTA MOTOR COMPANY, LTD.
                                                         Assignment 1 of 1
         Conveyance: CHANGE OF NAME 19820701
         Reel/Frame: 0448/0414                                                         Pages: 3
    Date Recorded: Sep. 06, 1983
          Supporting No Supporting Documents Available
         Documents:
                                                                         Assignor
              Name: TOYOTA JIDOSHA KOGYO KABUSHIKI KAISHA                   Execution Date: May 19, 1983
  Legal Entity Type: UNKNOWN                                               State or Country No Place Where Organized Found
                                                                          Where Organized:
                                                                        Assignee
              Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
  Legal Entity Type: UNKNOWN                                               State or Country No Place Where Organized Found
                                                                          Where Organized:
            Address: No Assignee Address Found
                                                                     Correspondent
     Correspondent OBLON, FISHER, SPIVAK ET AL.
            Name:
     Correspondent 1755 SOUTH JEFF. DAVIS HWY.
          Address: ARLINGTON, VA 22202
                                                          Domestic Representative - Not Found

                                                                 Proceedings
  Summary
        Number of 2
      Proceedings:
                                               Type of Proceeding: Opposition
          Proceeding 91184706                                                    Filing Date: Jun 18, 2008
            Number:
             Status: Terminated                                                 Status Date: Sep 29, 2008
         Interlocutory ROBERT COGGINS
             Attorney:
                                                                       Defendant
              Name: Kenny D. Breeding
     Correspondent MARK CROSSLEY
          Address: CROSSLEY PATENT LAW
                   400 S 3RD STREET
                   MONTROSE CO UNITED STATES , 81401-4204
  Correspondent e- markacrossley@yahoo.com
             mail:
Associated marks
                                                                                                                      Serial   Registration
  Mark                                                          Application Status
                                                                                                                      Number   Number
TOYOTA KOHKI                                                 Abandoned - After Inter-Partes Decision                77244043
           Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 5 of 52 PageID #: 47

TOYOTA FORMS                                                    Abandoned - After Inter-Partes Decision                           77244053
                                                                          Plaintiff(s)
                 Name: Toyota Jidosha Kabushiki Kaisha, t/a Toyota Motor Corporation
      Correspondent David J. Kera
           Address: Oblon, Spivak, McClelland, Maier, & Neustadt, P.C.
                    1940 Duke Street
                    Alexandria VA UNITED STATES , 22314
    Correspondent e- tmdocket@oblon.com , dkera@oblon.com , obarrett@oblon.com
               mail:
Associated marks
                                                                                                                                    Serial            Registration
    Mark                                                           Application Status
                                                                                                                                    Number            Number
TOYOTA                                                          REGISTERED AND RENEWED                                            73419516         1274261
TOYOTA                                                          REGISTERED AND RENEWED                                            72273449         843138
                                                                     Prosecution History
    Entry Number             History Text                                                                             Date                      Due Date
1                          FILED AND FEE                                                                           Jun 18, 2008
2                          NOTICE AND TRIAL DATES SENT; ANSWER DUE:                                                Jun 18, 2008              Jul 28, 2008
3                          PENDING, INSTITUTED                                                                     Jun 18, 2008
4                          P'S MOTION FOR DEFAULT JUDGEMENT                                                        Aug 08, 2008
5                          BOARD'S DECISION: SUSTAINED                                                             Sep 29, 2008
6                          TERMINATED                                                                              Sep 29, 2008
                                                            Type of Proceeding: Opposition
            Proceeding 91053110                                                        Filing Date: Jun 09, 1972
              Number:
                Status: Terminated                                                  Status Date: May 16, 1973
           Interlocutory
               Attorney:
                                                                          Defendant
                 Name: HERSHMAN MUSICAL INSTRUMENT CO., INC.
Associated marks
                                                                                                                                                Registration
    Mark                                                                                    Application Status        Serial Number
                                                                                                                                                Number
                                                                                                                   72388366
                                                                          Plaintiff(s)
                 Name: TOYOTA MOTOR COMPANY, LTD.
Associated marks
                                                                                                                                    Serial            Registration
    Mark                                                           Application Status
                                                                                                                                    Number            Number
TOYOTA                                                          REGISTERED AND RENEWED                                            72273449         843138
                                                                     Prosecution History
    Entry Number             History Text                                                                             Date                      Due Date
1                          FILED                                                                                   Jun 09, 1972
2                          PENDING, INSTITUTED                                                                     Jul 21, 1972
3                          BOARD'S DECISION: DISMISSED                                                             May 09, 1973
4                          TERMINATED                                                                              May 16, 1973
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 6 of 52 PageID #: 48
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 7 of 52 PageID #: 49
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 8 of 52 PageID #: 50


      Generated on: This page was generated by TSDR on 2018-12-26 18:31:50 EST
               Mark: TOYOTA




  US Serial Number: 76241684                                                      Application Filing Apr. 06, 2001
                                                                                              Date:
     US Registration 2848004                                                      Registration Date: Jun. 01, 2004
           Number:
            Register: Principal
          Mark Type: Service Mark
     TM5 Common Status                                                         LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                               The trademark application has been registered with the Office.



              Status: The registration has been renewed.
        Status Date: Jun. 27, 2013
   Publication Date: Apr. 30, 2002                                                        Notice of Jul. 23, 2002
                                                                                    Allowance Date:



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:
         Translation: The English translation of "TOYOTA" is " RICHFIELD".

                                                    Related Properties Information
 Claimed Ownership 0843138, 1888870
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: PROVIDING INFORMATION ON VEHICLES ON THE INTERNET
        International 042 - Primary Class                                             U.S Class(es): 100, 101
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Oct. 1995                                                  Use in Commerce: Oct. 1995

                                                     Basis Information (Case Level)
           Filed Use: No                                                              Currently Use: Yes
           Filed ITU: Yes                                                             Currently ITU: No
           Filed 44D: No                                                              Currently 44E: No
           Filed 44E: No                                                              Currently 66A: No
           Filed 66A: No                                                        Currently No Basis: No
          Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 9 of 52 PageID #: 51

      Filed No Basis: No

                                                 Current Owner(s) Information
          Owner Name: Toyota Jidosha Kabushiki Kaisha
            DBA, AKA, TA Toyota Motor Corporation
             Formerly:
     Owner Address: 1, Toyota-cho
                    Toyota-shi, Aichi-ken JAPAN
   Legal Entity Type: CORPORATION                                        State or Country JAPAN
                                                                        Where Organized:

                                          Attorney/Correspondence Information
                                                                 Attorney of Record
      Attorney Name: ROBERTA S. BREN                                     Docket Number: 205367US35
    Attorney Primary tmdocket@oblon.com                                   Attorney Email Yes
     Email Address:                                                          Authorized:
                                                                   Correspondent
      Correspondent ROBERTA S. BREN
      Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                    1940 Duke Street
                    Alexandria, VIRGINIA UNITED STATES 22314
                Phone: 703-413-3000                                                   Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson           Correspondent e- Yes
              mail: @oblon.com                                           mail Authorized:
                                                             Domestic Representative
           Domestic ROBERTA S. BREN                                                Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                           Domestic Yes
   Representative e-                                                    Representative e-
               mail:                                                     mail Authorized:

                                                        Prosecution History
                                                                                                            Proceeding
   Date              Description
                                                                                                            Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Jun. 27, 2013      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Jun. 27, 2013      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)                                        77315
Jun. 27, 2013      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                    77315
Jun. 27, 2013      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                           77315
Jun. 19, 2013      TEAS SECTION 8 & 9 RECEIVED
Dec. 21, 2009      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.                                     60234
Dec. 16, 2009      TEAS SECTION 8 & 15 RECEIVED
Aug. 25, 2009      AMENDMENT UNDER SECTION 7 - ISSUED                                                     60234
Aug. 12, 2009      ASSIGNED TO PARALEGAL                                                                  60234
Jul. 21, 2009      SEC 7 REQUEST FILED
Jul. 21, 2009      PAPER RECEIVED
Jun. 01, 2004      REGISTERED-PRINCIPAL REGISTER
Mar. 18, 2004      ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED
Feb. 09, 2004      ASSIGNED TO EXAMINER                                                                   72152
Feb. 06, 2004      CASE FILE IN TICRS
Aug. 23, 2003      STATEMENT OF USE PROCESSING COMPLETE
Jul. 23, 2003      USE AMENDMENT FILED
Aug. 23, 2003      EXTENSION 2 GRANTED
Jul. 23, 2003      EXTENSION 2 FILED
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 10 of 52 PageID #: 52

Oct. 15, 2002     EXTENSION 1 GRANTED
Sep. 15, 2002     EXTENSION 1 FILED
Oct. 29, 2003     PETITION TO REVIVE-GRANTED                                                               71359
Oct. 20, 2003     PAPER RECEIVED
Aug. 13, 2003     PETITION TO REVIVE-RECEIVED
Aug. 19, 2003     ABANDONMENT - NO USE STATEMENT FILED
Jul. 25, 2003     PAPER RECEIVED
Nov. 29, 2002     PAPER RECEIVED
Sep. 18, 2002     PAPER RECEIVED
Aug. 21, 2002     PAPER RECEIVED
Jul. 23, 2002     NOA MAILED - SOU REQUIRED FROM APPLICANT
Apr. 30, 2002     PUBLISHED FOR OPPOSITION
Apr. 10, 2002     NOTICE OF PUBLICATION
Jan. 22, 2002     APPROVED FOR PUB - PRINCIPAL REGISTER
Oct. 24, 2001     CORRESPONDENCE RECEIVED IN LAW OFFICE
Aug. 01, 2001     UNRESPONSIVE/DUPLICATE PAPER RECEIVED
Aug. 01, 2001     CORRESPONDENCE RECEIVED IN LAW OFFICE
Jun. 13, 2001     NON-FINAL ACTION MAILED
Jun. 04, 2001     ASSIGNED TO EXAMINER                                                                     72152
May 25, 2001      ASSIGNED TO EXAMINER                                                                     78183

                             Maintenance Filings or Post Registration Information
          Affidavit of Section 8 - Accepted
      Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
       Renewal Date: Jun. 01, 2014
          Change in Yes
        Registration:
    Amendment to a The drawing is amended to appear as follows: TOYOTA
Registration/Renewal
          Certificate:

                                               TM Staff and Location Information
                                                            TM Staff Information - None
                                                                   File Location
   Current Location: GENERIC WEB UPDATE                                  Date in Location: Jun. 27, 2013
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 11 of 52 PageID #: 53
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 12 of 52 PageID #: 54


      Generated on: This page was generated by TSDR on 2018-12-26 18:34:20 EST
               Mark: TOYOTA




  US Serial Number: 73465702                                                      Application Filing Feb. 14, 1984
                                                                                              Date:
     US Registration 1338339                                                      Registration Date: May 28, 1985
           Number:
            Register: Principal
          Mark Type: Service Mark
              Status: The registration has been renewed.
        Status Date: Jun. 21, 2014
   Publication Date: Mar. 19, 1985



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:
         Translation: THE JAPANESE WORD "TOYOTA" MAY BE TRANSLATED AS "RICHFIELD".

                                                    Related Properties Information
 Claimed Ownership 0843138
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: Financing the Purchases of Vehicles by Others
        International 036 - Primary Class                                             U.S Class(es): 102
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Feb. 22, 1983                                              Use in Commerce: Feb. 22, 1983

                 For: Vehicle Renting and Leasing Services
        International 039 - Primary Class                                             U.S Class(es): 100, 105
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Nov. 01, 1979                                              Use in Commerce: Nov. 01, 1979
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 13 of 52 PageID #: 55


                                                  Basis Information (Case Level)
                Filed Use: Yes                              Currently Use: Yes                             Amended Use: No
                Filed ITU: No                                Currently ITU: No                             Amended ITU: No
                Filed 44D: No                               Currently 44D: No                              Amended 44D: No
                Filed 44E: No                               Currently 44E: No                              Amended 44E: No
                Filed 66A: No                               Currently 66A: No
           Filed No Basis: No                           Currently No Basis: No

                                                  Current Owner(s) Information
          Owner Name: Toyota Jidosha Kabushiki Kaisha
            DBA, AKA, a.k.a. Toyota Motor Corporation
             Formerly:
     Owner Address: 1, Toyota-cho
                    Toyota-shi, Aichi-ken
                    JAPAN
   Legal Entity Type: CORPORATION                                        State or Country JAPAN
                                                                        Where Organized:

                                            Attorney/Correspondence Information
                                                                  Attorney of Record
     Attorney Name: Roberta S. Bren                                       Docket Number: 169223US35
    Attorney Primary tmdocket@oblon.com                                    Attorney Email Yes
     Email Address:                                                           Authorized:
                                                                    Correspondent
     Correspondent Roberta S. Bren
     Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                   1940 Duke Street
                   Alexandria, VIRGINIA 22314
                   UNITED STATES
                Phone: 703-413-3000                                                    Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson            Correspondent e- Yes
              mail: @oblon.com                                            mail Authorized:
                                                                Domestic Representative
           Domestic Roberta S. Bren                                                 Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                            Domestic Yes
   Representative e-                                                     Representative e-
               mail:                                                      mail Authorized:

                                                          Prosecution History
                                                                                                                               Proceeding
   Date              Description
                                                                                                                               Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Jun. 21, 2014      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Jun. 21, 2014      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                                          77315
Jun. 21, 2014      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                                       77315
Jun. 21, 2014      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                              77315
Jun. 05, 2014      TEAS SECTION 8 & 9 RECEIVED
Oct. 01, 2008      NOTICE OF SUIT
Aug. 05, 2008      NOTICE OF SUIT
Jun. 23, 2005      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
Jun. 23, 2005      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Jun. 23, 2005      ASSIGNED TO PARALEGAL                                                                                     60234
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 14 of 52 PageID #: 56

Apr. 06, 2005     REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Apr. 06, 2005     PAPER RECEIVED
Jul. 16, 1991     REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Mar. 14, 1991     REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
May 28, 1985      REGISTERED-PRINCIPAL REGISTER
Mar. 19, 1985     PUBLISHED FOR OPPOSITION
Mar. 08, 1985     NOTICE OF PUBLICATION
Feb. 09, 1985     NOTICE OF PUBLICATION
Jan. 09, 1985     APPROVED FOR PUB - PRINCIPAL REGISTER
Jan. 08, 1985     EXAMINERS AMENDMENT MAILED
Oct. 29, 1984     CORRESPONDENCE RECEIVED IN LAW OFFICE
Jun. 28, 1984     NON-FINAL ACTION MAILED
Jun. 04, 1984     ASSIGNED TO EXAMINER

                             Maintenance Filings or Post Registration Information
          Affidavit of Section 8 - Accepted
      Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
       Renewal Date: May 28, 2015

                                               TM Staff and Location Information
                                                               TM Staff Information - None
                                                                      File Location
   Current Location: GENERIC WEB UPDATE                                   Date in Location: Jun. 21, 2014
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 15 of 52 PageID #: 57
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 16 of 52 PageID #: 58


      Generated on: This page was generated by TSDR on 2018-12-26 18:35:56 EST
               Mark: TOYOTA




  US Serial Number: 73766767                                                      Application Filing Dec. 01, 1988
                                                                                              Date:
     US Registration 1589552                                                      Registration Date: Apr. 03, 1990
           Number:
            Register: Principal
          Mark Type: Trademark
     TM5 Common Status                                                         LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                               The trademark application has been registered with the Office.



              Status: The registration has been renewed.
        Status Date: May 15, 2009
   Publication Date: Jan. 09, 1990



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:
         Translation: THE ENGLISH TRANSLATION OF THE WORD "TOYOTA" IN THE MARK IS "RICHFIELD".

                                                    Related Properties Information
 Claimed Ownership 0843137, 0843138, 1274261
              of US
      Registrations:

                                                               Foreign Information
            Foreign 1570566                                                                 Foreign Feb. 25, 1983
        Registration                                                              Registration Date:
           Number:
                Foreign JAPAN                                                        Foreign Expiration Feb. 25, 1993
Application/Registration                                                                          Date:
               Country:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: BRAKE FLUID AND TRANSMISSION FLUID FOR USE IN MOTOR VEHICLES
        International 001 - Primary Class                                             U.S Class(es): 006
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 17 of 52 PageID #: 59

            Class(es):
          Class Status: ACTIVE
                Basis: 44(e)

                  For: LUBRICATING OILS AND LUBRICATING GREASES FOR USE IN MOTOR VEHICLES
          International 004 - Primary Class                              U.S Class(es): 015
             Class(es):
          Class Status: ACTIVE
                Basis: 44(e)

                                                 Basis Information (Case Level)
            Filed Use: No                                                Currently Use: No
             Filed ITU: No                                               Currently ITU: No
            Filed 44D: No                                                Currently 44E: Yes
            Filed 44E: Yes                                               Currently 66A: No
            Filed 66A: No                                           Currently No Basis: No
      Filed No Basis: No

                                                 Current Owner(s) Information
          Owner Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
            DBA, AKA, AKA TOYOTA MOTOR CORPORATION
             Formerly:
     Owner Address: 1, TOYOTA-CHO, TOYOTA-SHI
                    AICHI-KEN JAPAN
   Legal Entity Type: CORPORATION                                      State or Country JAPAN
                                                                      Where Organized:

                                              Attorney/Correspondence Information
                                                                Attorney of Record
     Attorney Name: Roberta S. Bren                                    Docket Number: 169257US35
    Attorney Primary tmdocket@oblon.com                                  Attorney Email Yes
     Email Address:                                                         Authorized:
                                                                 Correspondent
     Correspondent Roberta S. Bren
     Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                   1940 Duke Street
                   Alexandria, VIRGINIA UNITED STATES 22314
                Phone: 703-413-3000                                                  Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson         Correspondent e- Yes
              mail: @oblon.com                                         mail Authorized:
                                                            Domestic Representative
           Domestic Roberta S. Bren                                              Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                         Domestic Yes
   Representative e-                                                  Representative e-
               mail:                                                   mail Authorized:

                                                      Prosecution History
                                                                                                           Proceeding
   Date               Description
                                                                                                           Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
May 15, 2009       REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                      59807
May 15, 2009       REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 18 of 52 PageID #: 60

May 14, 2009     ASSIGNED TO PARALEGAL                                                                    59807
May 11, 2009     TEAS SECTION 8 & 9 RECEIVED
Dec. 08, 2008    CASE FILE IN TICRS
Oct. 01, 2008    NOTICE OF SUIT
Aug. 05, 2008    NOTICE OF SUIT
Mar. 24, 2000    REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
Mar. 24, 2000    REGISTERED - SEC. 9 GRANTED/CHECK RECORD FOR SEC. 8
Aug. 21, 1996    REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Mar. 11, 1996    REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
Apr. 03, 1990    REGISTERED-PRINCIPAL REGISTER
Jan. 09, 1990    PUBLISHED FOR OPPOSITION
Dec. 12, 1989    NOTICE OF PUBLICATION
Oct. 31, 1989    APPROVED FOR PUB - PRINCIPAL REGISTER
Aug. 21, 1989    CORRESPONDENCE RECEIVED IN LAW OFFICE
Feb. 21, 1989    NON-FINAL ACTION MAILED
Feb. 04, 1989    ASSIGNED TO EXAMINER                                                                     62523

                             Maintenance Filings or Post Registration Information
         Affidavit of Section 8 - Accepted
     Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
       Renewal Date: Apr. 03, 2010

                                               TM Staff and Location Information
                                                              TM Staff Information - None
                                                                     File Location
   Current Location: POST REGISTRATION                                   Date in Location: May 15, 2009
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 19 of 52 PageID #: 61
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 20 of 52 PageID #: 62


      Generated on: This page was generated by TSDR on 2018-12-26 18:39:40 EST
               Mark: T




  US Serial Number: 73825666                                                      Application Filing Sep. 15, 1989
                                                                                              Date:
     US Registration 1797716                                                      Registration Date: Oct. 12, 1993
           Number:
            Register: Principal
          Mark Type: Trademark
              Status: The registration has been renewed.
        Status Date: Oct. 29, 2012
   Publication Date: Jul. 20, 1993



                                                                 Mark Information
         Mark Literal T
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)
              Type:
      Description of THE MARK CONSISTS OF A STYLIZED DEPICTION OF THE LETTER "T".
              Mark:
      Design Search 26.03.02 - Ovals, plain single line; Plain single line ovals
           Code(s): 26.03.16 - Ovals touching or intersecting
                    26.03.17 - Concentric ovals; Concentric ovals and ovals within ovals; Ovals within ovals; Ovals, concentric
                    27.03.01 - Geometric figures forming letters, numerals or punctuation

                                                               Foreign Information
    Priority Claimed: Yes
            Foreign HEI-1-39609                                                             Foreign Apr. 07, 1989
         Application                                                              Application Filing
           Number:                                                                            Date:
            Foreign 2478967                                                                 Foreign Nov. 30, 1992
        Registration                                                              Registration Date:
           Number:
                Foreign JAPAN                                                        Foreign Expiration Nov. 30, 2002
Application/Registration                                                                          Date:
               Country:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: AUTOMOBILES AND STRUCTURAL PARTS THEREOF
        International 012 - Primary Class                                             U.S Class(es): 019
           Class(es):
       Class Status: ACTIVE
               Basis: 44(e)
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 21 of 52 PageID #: 63


                                                Basis Information (Case Level)
                Filed Use: No                               Currently Use: No                               Amended Use: No
                Filed ITU: No                                Currently ITU: No                              Amended ITU: No
                Filed 44D: Yes                              Currently 44D: No                               Amended 44D: No
                Filed 44E: No                               Currently 44E: Yes                              Amended 44E: Yes
                Filed 66A: No                               Currently 66A: No
           Filed No Basis: No                          Currently No Basis: No

                                                Current Owner(s) Information
          Owner Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
            DBA, AKA, TA TOYOTA MOTOR CORPORATION
             Formerly:
     Owner Address: 1, TOYOTA-CHO
                    TOYOTA-SHI, AICHI-KEN 4718571
                    JAPAN
   Legal Entity Type: CORPORATION                                         State or Country JAPAN
                                                                         Where Organized:

                                         Attorney/Correspondence Information
                                                                   Attorney of Record
      Attorney Name: Roberta S. Bren                                       Docket Number: 169269US35
    Attorney Primary tmdocket@oblon.com                                     Attorney Email Yes
     Email Address:                                                            Authorized:
                                                                     Correspondent
      Correspondent Roberta S. Bren
      Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                    1940 Duke Street
                    Alexandria, VIRGINIA 22314
                    UNITED STATES
                Phone: 703-413-3000                                                     Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson             Correspondent e- Yes
              mail: @oblon.com                                             mail Authorized:
                                                                 Domestic Representative
           Domestic Roberta S. Bren                                                  Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                             Domestic Yes
   Representative e-                                                      Representative e-
               mail:                                                       mail Authorized:

                                                          Prosecution History
                                                                                                                                 Proceeding
   Date              Description
                                                                                                                                 Number
Oct. 16, 2018      NOTICE OF SUIT
Apr. 23, 2015      NOTICE OF SUIT
Mar. 18, 2015      NOTICE OF SUIT
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Oct. 29, 2012      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Oct. 29, 2012      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                                            67603
Oct. 29, 2012      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                                         67603
Oct. 23, 2012      TEAS SECTION 8 & 9 RECEIVED
Oct. 01, 2008      NOTICE OF SUIT
Sep. 12, 2007      CASE FILE IN TICRS
Jul. 08, 2003      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 22 of 52 PageID #: 64

Jul. 08, 2003     REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Jun. 17, 2003     POST REGISTRATION ACTION MAILED - SEC. 8 & 9
Apr. 18, 2003     REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Apr. 18, 2003     PAPER RECEIVED
Dec. 19, 1999     REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Sep. 07, 1999     REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
Oct. 12, 1993     REGISTERED-PRINCIPAL REGISTER
Jul. 20, 1993     PUBLISHED FOR OPPOSITION
Jun. 18, 1993     NOTICE OF PUBLICATION
Apr. 22, 1993     APPROVED FOR PUB - PRINCIPAL REGISTER
Mar. 30, 1993     CORRESPONDENCE RECEIVED IN LAW OFFICE
Feb. 03, 1993     INQUIRY AS TO SUSPENSION MAILED
Feb. 11, 1992     LETTER OF SUSPENSION MAILED
Aug. 05, 1991     INQUIRY AS TO SUSPENSION MAILED
Jan. 09, 1991     LETTER OF SUSPENSION MAILED
Dec. 11, 1990     CORRESPONDENCE RECEIVED IN LAW OFFICE
Nov. 05, 1990     INQUIRY AS TO SUSPENSION MAILED
Nov. 05, 1990     ASSIGNED TO EXAMINER                                                                      62126
Feb. 06, 1990     LETTER OF SUSPENSION MAILED
Dec. 07, 1989     CORRESPONDENCE RECEIVED IN LAW OFFICE
Nov. 03, 1989     CORRESPONDENCE RECEIVED IN LAW OFFICE
Nov. 29, 1989     NON-FINAL ACTION MAILED

                             Maintenance Filings or Post Registration Information
          Affidavit of Section 8 - Accepted
      Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
       Renewal Date: Oct. 12, 2013

                                               TM Staff and Location Information
                                                               TM Staff Information - None
                                                                      File Location
   Current Location: GENERIC WEB UPDATE                                   Date in Location: Oct. 29, 2012
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 23 of 52 PageID #: 65
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 24 of 52 PageID #: 66


      Generated on: This page was generated by TSDR on 2018-12-26 18:41:03 EST
               Mark: TOYOTA




  US Serial Number: 74035259                                                      Application Filing Mar. 06, 1990
                                                                                              Date:
     US Registration 1698252                                                      Registration Date: Jun. 30, 1992
           Number:
            Register: Principal
          Mark Type: Trademark
     TM5 Common Status                                                         LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                               The trademark application has been registered with the Office.



              Status: The registration has been renewed.
        Status Date: Aug. 18, 2011
   Publication Date: Mar. 05, 1991                                                        Notice of May 28, 1991
                                                                                    Allowance Date:



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:
         Translation: The English translation of the word "TOYOTA" in the mark is "RICHFIELD".

                                                    Related Properties Information
 Claimed Ownership 0843137, 0843138, 1274261, 1589552 and others
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: engine coolant and engine antifreeze for use in motor vehicles
        International 001 - Primary Class                                             U.S Class(es): 006
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Oct. 1990                                                  Use in Commerce: Oct. 1990

                                                     Basis Information (Case Level)
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 25 of 52 PageID #: 67

            Filed Use: No                                                  Currently Use: Yes
             Filed ITU: Yes                                                 Currently ITU: No
            Filed 44D: No                                                   Currently 44E: No
            Filed 44E: No                                                  Currently 66A: No
            Filed 66A: No                                              Currently No Basis: No
      Filed No Basis: No

                                                 Current Owner(s) Information
          Owner Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
            DBA, AKA, AKA TOYOTA MOTOR CORPORATION
             Formerly:
     Owner Address: 1, Toyota-cho, Toyota-shi
                    Aichi-ken JAPAN
   Legal Entity Type: CORPORATION                                        State or Country JAPAN
                                                                        Where Organized:

                                          Attorney/Correspondence Information
                                                                  Attorney of Record
     Docket Number: 169272US35
                                                                    Correspondent
      Correspondent ROBERTA S. BREN
      Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                    1940 Duke Street
                    Alexandria, VIRGINIA UNITED STATES 22314
                Phone: 703-413-3000                                                    Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson            Correspondent e- Yes
              mail: @oblon.com                                            mail Authorized:
                                                                Domestic Representative
           Domestic Oblon, Spivak, McClelland, et al.
      Representative
             Name:

                                                         Prosecution History
                                                                                                             Proceeding
   Date              Description
                                                                                                             Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Aug. 18, 2011      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                        76533
Aug. 18, 2011      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                     76533
Aug. 18, 2011      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                            76533
Jul. 25, 2011      TEAS SECTION 8 & 9 RECEIVED
Oct. 01, 2008      NOTICE OF SUIT
Aug. 05, 2008      NOTICE OF SUIT
Feb. 05, 2008      CASE FILE IN TICRS
Jun. 25, 2002      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
Jun. 25, 2002      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Apr. 18, 2002      REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Apr. 18, 2002      REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Jul. 22, 1998      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Jul. 22, 1998      POST REGISTRATION ACTION CORRECTION
Mar. 20, 1998      REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
Jun. 30, 1992      REGISTERED-PRINCIPAL REGISTER
Apr. 23, 1992      ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED
Apr. 01, 1992      STATEMENT OF USE PROCESSING COMPLETE
Dec. 05, 1991      USE AMENDMENT FILED
Dec. 04, 1991      EXTENSION 1 GRANTED
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 26 of 52 PageID #: 68

Oct. 22, 1991    EXTENSION 1 FILED
May 28, 1991     NOA MAILED - SOU REQUIRED FROM APPLICANT
Mar. 05, 1991    PUBLISHED FOR OPPOSITION
Feb. 01, 1991    NOTICE OF PUBLICATION
Dec. 10, 1990    APPROVED FOR PUB - PRINCIPAL REGISTER
Oct. 05, 1990    CORRESPONDENCE RECEIVED IN LAW OFFICE
Jun. 25, 1990    NON-FINAL ACTION MAILED
Jun. 12, 1990    ASSIGNED TO EXAMINER                                                                 66728

                             Maintenance Filings or Post Registration Information
         Affidavit of Section 8 - Accepted
     Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
       Renewal Date: Jun. 30, 2012

                                               TM Staff and Location Information
                                                         TM Staff Information - None
                                                                File Location
   Current Location: GENERIC WEB UPDATE                             Date in Location: Aug. 18, 2011
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 27 of 52 PageID #: 69
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 28 of 52 PageID #: 70


      Generated on: This page was generated by TSDR on 2018-12-26 18:43:11 EST
               Mark: TOYOTA




  US Serial Number: 74138525                                                      Application Filing Feb. 12, 1991
                                                                                              Date:
     US Registration 1721365                                                      Registration Date: Oct. 06, 1992
           Number:
            Register: Principal
          Mark Type: Trademark
              Status: The registration has been renewed.
        Status Date: Jul. 23, 2012
   Publication Date: May 26, 1992



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:
   Color(s) Claimed: Color is not claimed as a feature of the mark.
         Translation: The English translation of "TOYOTA" is "Richfield".

                                                    Related Properties Information
 Claimed Ownership 0843137, 0843138, 1274261, 1338339, 1338397, 1340066, 1340581, 1414492, 1510868, 1518813 and others
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: parts and components made of metal for automobiles, trucks, and automotive vans; namely, [ wheel chocks for land vehicles, ] lock
                      cylinder and key sets, key blanks, cylinder head gaskets for internal combustion engines, bolts, nuts, washers, pulleys, brackets,
                      shrouds, spacers, rivets, screws, metallic plates, clips, plugs, tubing, springs, elbows for piping and tubing, motion limiting stops, cotter
                      pins, shaft pins, shafts, housings, covers, hangers, clamps, supports, baffles, snap rings, shaft keys, collars, grommets, unions, shims,
                      [ turnbuckles, ] drain cocks, grease fittings
        International 006 - Primary Class                                             U.S Class(es): 002, 012, 013, 014, 023, 025, 050
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

                 For: parts and components for automobiles, trucks, and automotive vans; namely, [ winches, and parts thereof, and mounting hardware
                      therefor; winch kits; ] alternators, and parts thereof, and mounting hardware therefor; [ winch kits; alternators, and parts thereof, and
                      mounting hardware therefor; ] generators, and parts thereof, and mounting hardware therefor; starter parts and components; namely,
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 29 of 52 PageID #: 71

              clutch assemblies and parts thereof; housing assemblies and parts thereof; ignition parts for internal combustion engines; namely, glow
              plugs, cables, spark plugs, coils, points, condensers, rotors, distributors and parts thereof, distributor caps, vacuum advances; internal
              combustion engine parts; namely, pistons, piston sets, piston rings, piston ring sets, piston connecting rod subassemblies and parts
              thereof, piston subbassemblies with pins, intake valves, exhaust valves; carburetors and parts thereof and mounting hardware therefor;
              throttle linkage parts; idle adjustment parts; fuel injection pumps and parts thereof and housing therefor; throttle body assemblies and
              parts thereof; turbocharger assemblies, fuel injector assemblies, [ tune-up kits, ] carburetor kits, [ choke control kits, rotor kits, ignition
              kits, ] governor covers, journal bearings, thrust bearings, roller bearings, ball bearings, bushings; compressors for air conditioners and
              parts thereof; compressor clutches and parts thereof
International 007 - Primary Class                                             U.S Class(es): 013, 019, 021, 023, 031, 034, 035
   Class(es):
Class Status: ACTIVE
      Basis: 1(a)
   First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

        For: hand tools; namely, body compressors for motor vehicles, wheel lug wrenches, fuse pullers, screwdrivers, extension bars, pliers,
             hammers, offset wrenches, hub nut wrenches, socket wrenches, spark plug wrenches, wrenches; hand operated lifting jacks for land
             vehicles, and parts thereof, and carriers therefor
International 008 - Primary Class                                             U.S Class(es): 023
   Class(es):
Class Status: ACTIVE
      Basis: 1(a)
   First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

        For: parts and components for automobiles, trucks, and automotive vans; namely, thermostatic valves, computers and computer
             assemblies; speedometer assemblies, and parts thereof, and cables therefor; speedometer driven gears, speed sensors, combination
             meters, [ total counters; ] tachometer assemblies and parts thereof; oil level gauges; fuel gauge assemblies and receivers therefor,
             temperature gauge assemblies and receivers therefor; ammeter assemblies; pressure gauge assemblies and receivers therefor;
             pressure switch assemblies, voltage meter assemblies, clinometers, audio components for automobiles; antennas, and cords therefor,
             and mounting hardware therefor; [ microphones; ] speakers, and grilles therefor, and mounting hardware therefor; speaker kits, tape
             players, tape player kits; radio receivers and mounting hardware therefor; radio receivers combined with tape players, [ graphic
             equalizers, ] audio amplifiers, batteries, electrical cables, wiring harnesses; starter parts and components; namely, yoke assemblies
             and parts thereof, starter coils, commutator frame assemblies and parts thereof, brushes, brush holder assemblies and parts thereof,
             starter switch assemblies, armature assemblies and parts thereof; electric current rectifiers, voltage regulators, preheating timers, glow
             plug sensors, electrical fuses; electrical fuse blocks and covers therefor; turn signal switch assemblies; electrical switch assemblies
             and parts thereof; rheostats, fuel regulators, air flow meters, electric relays, solenoid assemblies, solenoid valves, automatic control
             valves, temperature sensors, fluid pressure sensors, fluid level sensors, tachometer input sensors, throttle position sensors, oxygen
             sensors, knock control sensors, magnet switch assemblies, signal generators; cigarette lighter assemblies and parts therefor
International 009 - Primary Class                                             U.S Class(es): 021, 023, 026, 036, 038
   Class(es):
Class Status: ACTIVE
      Basis: 1(a)
   First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

        For: parts and components for automobiles, trucks, and automotive vans; namely, cool boxes, and accessories therefor; [ ice maker kits;
             stoves and parts thereof; ] air conditioning systems; components and parts of air conditioning systems; namely, cooler/accessory
             assemblies, coolers, condensers, cooling fans, evaporators, cooling unit assemblies, blower motor assemblies and parts thereof; air
             conditioner kits; parts and components for cabin heating and ventilation; namely, cowl panel subassemblies, cowl vent doors, cowl vent
             louvers, air duct screens, air duct assemblies and parts thereof, ventilation control assemblies and parts thereof, heater control
             assemblies and parts thereof, control cable subassemblies and parts thereof, blower assemblies and parts thereof, radiator assemblies
             and parts thereof, heater cores, rear heaters and accessories therefor, heater valve assemblies; lamp housing assemblies and parts
             thereof; lamps; sealed beam housing assemblies and parts thereof; sealed beams, headlamp kits, fog lamp covers, lens kits, headlamp
             doors, rear window defoggers
International 011 - Primary Class                                             U.S Class(es): 013, 021, 023, 031, 034
   Class(es):
Class Status: ACTIVE
      Basis: 1(a)
   First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

        For: parts and components for automobiles, trucks, and automotive vans; namely, main bodies and components thereof; rear short body
             assemblies, rear long body assemblies; mouldings, being body parts; RR L/guard body assemblies, short L/guard bed assemblies,
             long L/guard bed assemblies, long bed body assemblies, short bed bodies, complete bed assemblies; tailgates and parts thereof, and
             mounting hardware therefor; mirrors, and actuators therefor, and mounting hardware therefor, and covers therefor; consoles and parts
             thereof; [ top shells; body door assemblies, and parts thereof, ] and mounting hardware therefor; interior trim panels and parts thereof;
             seat assemblies, and parts thereof, and mounting hardware therefor; seat covers, body panels, deck lids, trunk panels, hood windows
             and mounting hardware therefor; windshields and mounting hardware therefor; frames and parts thereof; spare wheel carriers and
             parts thereof; bumpers, and parts thereof, and mounting hardware therefor; radiator grilles; ornaments; radiators, and parts thereof,
             and caps therefor; radiator support assemblies and parts thereof; radiator baffle assemblies and parts thereof; radiator reserve tanks
             and parts thereof; hood front protectors; locks, and parts thereof, and releases therefor; splash shields, stone deflectors, instrument
             panels, dash panels, safety pads; glove compartment doors and parts thereof; silencer pads, roof rails, roof channels, body trim;
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 30 of 52 PageID #: 72

              sunshade trim assemblies and parts thereof; [ louvers; ] sliding roofs, and parts thereof, and mounting hardware therefor; roof
              headlining assemblies and parts thereof; removable roofs and mounting hardware therefor; luggage compartment covers; package
              trays and parts thereof; tonneau covers and holders therefor; luggage compartment doors and parts thereof; luggage compartment
              trays, parcel covers, safety belt assemblies; seat adjuster assemblies and parts thereof; [ tables and parts thereof; ] sun visor
              assemblies and parts thereof; battery carriers and parts thereof; license plate bracket assemblies and parts thereof; emblems;
              ornaments; spoiler assemblies, and parts thereof, and covers therefor, and protectors therefor; [ finishers; ] mudguard assemblies and
              parts thereof; fuel tank assemblies and parts thereof; fuel tank cover assemblies, fuel caps, fuel expansion tanks, charcoal canisters,
              engine block heaters, cargo covers, vehicle covers, masks, cargo screens, [ ice boxes, air horns, steering wheel covers, ] foot rests; [
              luggage belt assemblies and holders therefor; ] deck board assemblies and parts thereof; [ seat mats, seat cushion shields, ] ash
              receptacles, foot pedals; foot pedal linkage assemblies and parts thereof; foot pedal cable assemblies and parts thereof; automatic
              drive cable assemblies, choke cable assemblies, choke rod assemblies, choke openers, breakers; water pumps and parts thereof; oil
              cooler assemblies and parts thereof; engine cooling fans and shrouds therefor; trim Tings; transaxles and parts thereof; torque
              converters and parts thereof; transmissions and parts thereof; shift assemblies and parts thereof; transfer assemblies and parts
              thereof; differential carrier assemblies, differentials and parts thereof; axle housing assemblies and parts thereof; drive shaft
              assemblies and parts thereof; brake drums, wheel hubs, disc wheels, wheel caps, hub caps, wheel covers, wheel cap rings; clutch
              parts; namely, housings, [ covers, ] forks, pressure plates, release bearings, discs, pedal assemblies and parts thereof, cables,
              cylinders and parts thereof; brake parts; namely, caliper assemblies and parts thereof, pads, pad wear indicating assemblies and parts
              thereof, shoes and parts thereof and lining therefor, pedal assemblies and parts thereof, cylinders, boosters and parts thereof,
              proportioning valve assemblies, parking brake assemblies and parts thereof; steering system components; namely, steering wheels
              and parts thereof, steering column assemblies and parts thereof, steering wheel tilting assemblies and parts thereof, tie rod assemblies
              and parts thereof, idler arm assemblies and parts thereof, worm assemblies and parts thereof, steering racks and rack assemblies,
              steering pinions, ball joint assemblies and parts thereof, steering knuckles and parts thereof, valve assemblies and parts thereof,
              pumps and parts thereof; oil reservoirs and parts thereof; suspension components; namely, arm assemblies and parts thereof, spring
              assemblies and parts thereof, shock absorber assemblies and parts thereof including shock absorbers and strut cartridges, stabilizer
              bars; engine assemblies, short block assemblies, partial engine assemblies, cylinder head assemblies; engine parts and components;
              namely, cylinder heads, cylinder head housings, cylinder head cover subassemblies and parts thereof, valve seats, valve guides, valve
              lifters, valve push rods, rocker arm assemblies and parts thereof, engine blocks, crankshafts, camshafts, camshaft housings,
              combustion chambers, cylinder liners, connecting rods, flywheel sub-assemblies and parts thereof, oil pumps and parts thereof; oil
              filters and holders therefor; timing gear case sub-assemblies and parts thereof; timing chains, timing belts, timing gears, timing
              sprockets, timing tensioners, timing vibration dampers, flywheel covers, oil pans, oil filler caps, positive crankcase ventilation valves,
              engine-driven belts; catalytic converters and mounting hardware therefor; engine exhaust manifolds; exhaust pipes and mounting
              hardware therefor; tail pipes and mounting hardware therefor and baffles therefor; mufflers and mounting hardware therefor; fuel
              pumps and parts thereof; fuel filter elements and holders therefor; engine intake manifolds, engine intake air valve assemblies, engine
              intake injection manifolds; air pumps and parts thereof; engine vacuum switch valve assemblies; air cleaner elements and holders
              therefor; transmission overhaul kits, stripes kits, timing kits, bearing kits, mudguard kits, [ panel kits, ] worm kits for power steering, [
              water pump kits, water pump rotor kits, fuel pump Tits, hydraulic cylinder kits, ] transaxle overhaul kits, [ booster kits, cylinder kits, cup
              kits, spring kits, shackle kits, pin kits, shaft kits, shock absorber kits, brake pad kits, brake shoe kits, ] theft kits, bumper kits, [ gravel
              shield kits, driveline shudder kits; ] drop hitch receivers and brackets therefor; [ tube hitches, ] motor/pump assemblies, intake air surge
              tanks; vacuum pumps and parts thereof; cooling unit assemblies, air switch valve assemblies, joint shaft assemblies; floor pan
              assemblies and parts thereof; garnishes, cover retractor assemblies, cover tops; turn signal flasher assemblies and parts thereof; wiper
              motor/link assemblies and parts thereof; wiper arm/blade assemblies and parts thereof; windshield washers and parts thereof; motor
              assemblies and parts thereof for operating movable vehicle body components; electric horns, electric buzzers, vacuum speed control
              pump assemblies, tow hitches, racks for carrying items; starter assemblies and housing therefor; fitted covers for vehicles
International 012 - Primary Class                                             U.S Class(es): 019, 021, 023, 031, 035, 044
   Class(es):
Class Status: ACTIVE
      Basis: 1(a)
   First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

        For: parts and components for automobiles, trucks, and automotive vans; namely, clocks and parts thereof
International 014 - Primary Class                                             U.S Class(es): 027
   Class(es):
Class Status: ACTIVE
      Basis: 1(a)
   First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

        For: parts and components for automobiles, trucks, and automotive vans; namely, gaskets, gasket kits, boots, boot kits, seals, tubing, o-
             rings, diaphragms, thermal insulators, hoses, plastic knobs, packing coil
International 017 - Primary Class                                             U.S Class(es): 001, 035
   Class(es):
Class Status: ACTIVE
      Basis: 1(a)
   First Use: Apr. 01, 1958                                              Use in Commerce: Apr. 01, 1958

        For: [ parts and components for automobiles, trucks, and automotive vans; namely, curtains, draperies ]
International 024 - Primary Class                                             U.S Class(es): 042, 050
   Class(es):
Class Status: SECTION 8 - CANCELLED
      Basis: 1(a)
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 31 of 52 PageID #: 73

             First Use: Apr. 01, 1958                                         Use in Commerce: Apr. 01, 1958

                  For: parts and components for automobiles, trucks, and automotive vans; namely, floor mats, carpets
          International 027 - Primary Class                                       U.S Class(es): 019, 042, 050
             Class(es):
          Class Status: ACTIVE
                Basis: 1(a)
             First Use: Apr. 01, 1958                                         Use in Commerce: Apr. 01, 1958

                                                   Basis Information (Case Level)
                Filed Use: Yes                                  Currently Use: Yes                                      Amended Use: No
                Filed ITU: No                                    Currently ITU: No                                      Amended ITU: No
                Filed 44D: No                                   Currently 44D: No                                       Amended 44D: No
                Filed 44E: No                                   Currently 44E: No                                       Amended 44E: No
                Filed 66A: No                                   Currently 66A: No
           Filed No Basis: No                              Currently No Basis: No

                                                   Current Owner(s) Information
          Owner Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
            DBA, AKA, TA TOYOTA MOTOR CORPORATION
             Formerly:
     Owner Address: 1, Toyota-cho, Toyota-shi
                    Aichi-ken 4718571
                    JAPAN
   Legal Entity Type: CORPORATION                                              State or Country JAPAN
                                                                              Where Organized:

                                              Attorney/Correspondence Information
                                                                       Attorney of Record
      Attorney Name: Roberta S. Bren                                            Docket Number: 169256US35
    Attorney Primary tmdocket@oblon.com                                          Attorney Email Yes
     Email Address:                                                                 Authorized:
                                                                         Correspondent
      Correspondent Roberta S. Bren
      Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                    1940 Duke Street
                    Alexandria, VIRGINIA 22314
                    UNITED STATES
                Phone: 703-413-3000                                                         Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson                  Correspondent e- Yes
              mail: @oblon.com                                                  mail Authorized:
                                                                    Domestic Representative
           Domestic Roberta S. Bren                                                      Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                                  Domestic Yes
   Representative e-                                                           Representative e-
               mail:                                                            mail Authorized:

                                                             Prosecution History
                                                                                                                                            Proceeding
   Date               Description
                                                                                                                                            Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Jul. 23, 2012      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Jul. 23, 2012      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                                                       69471
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 32 of 52 PageID #: 74

Jul. 23, 2012     REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                       69471
Jul. 20, 2012     TEAS SECTION 8 & 9 RECEIVED
Oct. 01, 2008     NOTICE OF SUIT
Aug. 05, 2008     NOTICE OF SUIT
Mar. 12, 2008     CASE FILE IN TICRS
Nov. 29, 2002     REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
Nov. 29, 2002     REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Sep. 05, 2002     REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Sep. 05, 2002     PAPER RECEIVED
Feb. 03, 1999     REGISTERED - PARTIAL SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Oct. 01, 1998     REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
Oct. 06, 1992     REGISTERED-PRINCIPAL REGISTER
May 26, 1992      PUBLISHED FOR OPPOSITION
Apr. 24, 1992     NOTICE OF PUBLICATION
Dec. 16, 1991     APPROVED FOR PUB - PRINCIPAL REGISTER
Oct. 28, 1991     CORRESPONDENCE RECEIVED IN LAW OFFICE
May 31, 1991      NON-FINAL ACTION MAILED
May 10, 1991      ASSIGNED TO EXAMINER                                                                      69961

                             Maintenance Filings or Post Registration Information
          Affidavit of Section 8 - Accepted
      Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
       Renewal Date: Oct. 06, 2012
          Change in Yes
        Registration:

                                               TM Staff and Location Information
                                                               TM Staff Information - None
                                                                      File Location
   Current Location: GENERIC WEB UPDATE                                   Date in Location: Jul. 23, 2012
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 33 of 52 PageID #: 75
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 34 of 52 PageID #: 76
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 35 of 52 PageID #: 77
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 36 of 52 PageID #: 78
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 37 of 52 PageID #: 79


      Generated on: This page was generated by TSDR on 2018-12-26 18:44:36 EST
               Mark: T




  US Serial Number: 74517473                                                      Application Filing Apr. 26, 1994
                                                                                              Date:
     US Registration 1895321                                                      Registration Date: May 23, 1995
           Number:
            Register: Principal
          Mark Type: Service Mark
              Status: The registration has been renewed.
        Status Date: Jun. 21, 2014
   Publication Date: Feb. 28, 1995



                                                                 Mark Information
         Mark Literal T
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)
              Type:
      Design Search 26.03.02 - Ovals, plain single line; Plain single line ovals
           Code(s): 26.03.14 - Ovals, three or more; Three or more ovals
                    26.03.16 - Ovals touching or intersecting
                    26.03.17 - Concentric ovals; Concentric ovals and ovals within ovals; Ovals within ovals; Ovals, concentric

                                                    Related Properties Information
 Claimed Ownership 1797716
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: financing the purchases and leasing of automotive vehicles by others
        International 036 - Primary Class                                             U.S Class(es): 102
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Apr. 30, 1991                                              Use in Commerce: Apr. 30, 1991

                 For: repair and maintenance service for automotive vehicles
        International 037 - Primary Class                                             U.S Class(es): 103
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Apr. 30, 1990                                              Use in Commerce: Apr. 30, 1990

                 For: automotive vehicle leasing and renting services
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 38 of 52 PageID #: 80


          International 039 - Primary Class                                 U.S Class(es): 105
             Class(es):
          Class Status: ACTIVE
                Basis: 1(a)
             First Use: Apr. 30, 1991                                   Use in Commerce: Apr. 30, 1991

                                                 Basis Information (Case Level)
                Filed Use: Yes                             Currently Use: Yes                              Amended Use: No
                Filed ITU: No                               Currently ITU: No                              Amended ITU: No
                Filed 44D: No                              Currently 44D: No                               Amended 44D: No
                Filed 44E: No                              Currently 44E: No                               Amended 44E: No
                Filed 66A: No                              Currently 66A: No
           Filed No Basis: No                         Currently No Basis: No

                                                 Current Owner(s) Information
          Owner Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
            DBA, AKA, TA Toyota Motor Corporation
             Formerly:
     Owner Address: 1, Toyota-cho, Toyota-shi
                    Aichi-ken
                    JAPAN
   Legal Entity Type: CORPORATION                                        State or Country JAPAN
                                                                        Where Organized:

                                              Attorney/Correspondence Information
                                                                  Attorney of Record
     Attorney Name: Roberta S. Bren                                       Docket Number: 169334US35
    Attorney Primary tmdocket@oblon.com                                    Attorney Email Yes
     Email Address:                                                           Authorized:
                                                                    Correspondent
     Correspondent Roberta S. Bren
     Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                   1940 Duke Street
                   Alexandria, VIRGINIA 22314
                   UNITED STATES
                Phone: 703-413-3000                                                    Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson            Correspondent e- Yes
              mail: @oblon.com                                            mail Authorized:
                                                                Domestic Representative
           Domestic Roberta S. Bren                                                 Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                            Domestic Yes
   Representative e-                                                     Representative e-
               mail:                                                      mail Authorized:

                                                         Prosecution History
                                                                                                                               Proceeding
   Date               Description
                                                                                                                               Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Jun. 21, 2014      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Jun. 21, 2014      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                                          66607
Jun. 21, 2014      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                                       66607
Jun. 21, 2014      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                              66607
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 39 of 52 PageID #: 81

Jun. 05, 2014    TEAS SECTION 8 & 9 RECEIVED
May 03, 2005     REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
May 03, 2005     REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
May 02, 2005     ASSIGNED TO PARALEGAL                                                                     64591
Mar. 10, 2005    REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Mar. 10, 2005    PAPER RECEIVED
Dec. 08, 2000    REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Aug. 02, 2000    REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
May 23, 1995     REGISTERED-PRINCIPAL REGISTER
Feb. 28, 1995    PUBLISHED FOR OPPOSITION
Jan. 27, 1995    NOTICE OF PUBLICATION
Sep. 28, 1994    APPROVED FOR PUB - PRINCIPAL REGISTER
Sep. 23, 1994    ASSIGNED TO EXAMINER                                                                      69186

                             Maintenance Filings or Post Registration Information
         Affidavit of Section 8 - Accepted
     Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
      Renewal Date: May 23, 2015

                                               TM Staff and Location Information
                                                              TM Staff Information - None
                                                                     File Location
   Current Location: GENERIC WEB UPDATE                                  Date in Location: Jun. 21, 2014
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 40 of 52 PageID #: 82
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 41 of 52 PageID #: 83


      Generated on: This page was generated by TSDR on 2018-12-26 18:45:49 EST
               Mark: TOYOTA




  US Serial Number: 74517392                                                      Application Filing Apr. 26, 1994
                                                                                              Date:
     US Registration 1888870                                                      Registration Date: Apr. 11, 1995
           Number:
            Register: Principal
          Mark Type: Service Mark
              Status: The registration has been renewed.
        Status Date: May 13, 2014
   Publication Date: Jan. 17, 1995



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:

                                                    Related Properties Information
 Claimed Ownership 0843137, 0843138, 1274261, 1340581, 1510868, 1518813, 1721365, 1769262 and others
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: repair and maintenance services for automotive vehicles
        International 037 - Primary Class                                             U.S Class(es): 103
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Dec. 31, 1958                                              Use in Commerce: Dec. 31, 1958

                                                     Basis Information (Case Level)
               Filed Use: Yes                                      Currently Use: Yes                                        Amended Use: No
               Filed ITU: No                                       Currently ITU: No                                         Amended ITU: No
               Filed 44D: No                                       Currently 44D: No                                         Amended 44D: No
               Filed 44E: No                                       Currently 44E: No                                         Amended 44E: No
               Filed 66A: No                                       Currently 66A: No
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 42 of 52 PageID #: 84

           Filed No Basis: No                          Currently No Basis: No

                                                Current Owner(s) Information
          Owner Name: TOYOTA JIDOSHA KABUSHIKI KAISHA
            DBA, AKA, TA Toyota Motor Corporation
             Formerly:
     Owner Address: 1, Toyota-cho, Toyota-shi
                    Aichi-ken
                    JAPAN
   Legal Entity Type: CORPORATION                                        State or Country JAPAN
                                                                        Where Organized:

                                          Attorney/Correspondence Information
                                                                  Attorney of Record
     Attorney Name: Roberta S. Bren                                       Docket Number: 169335US35
    Attorney Primary tmdocket@oblon.com                                    Attorney Email Yes
     Email Address:                                                           Authorized:
                                                                    Correspondent
     Correspondent Roberta S. Bren
     Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                   1940 Duke Street
                   Alexandria, VIRGINIA 22314
                   UNITED STATES
                Phone: 703-413-3000                                                    Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson            Correspondent e- Yes
              mail: @oblon.com                                            mail Authorized:
                                                                Domestic Representative
           Domestic Roberta S. Bren                                                 Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                            Domestic Yes
   Representative e-                                                     Representative e-
               mail:                                                      mail Authorized:

                                                         Prosecution History
                                                                                                             Proceeding
   Date              Description
                                                                                                             Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
May 13, 2014       NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
May 13, 2014       REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                        69934
May 13, 2014       REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                     69934
May 08, 2014       REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED                                  69934
May 08, 2014       TEAS SECTION 8 & 9 RECEIVED
Oct. 01, 2008      NOTICE OF SUIT
Aug. 05, 2008      NOTICE OF SUIT
Jun. 26, 2007      CASE FILE IN TICRS
Nov. 15, 2004      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
Nov. 15, 2004      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Oct. 13, 2004      REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Oct. 13, 2004      PAPER RECEIVED
Jun. 19, 2001      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Mar. 28, 2001      REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
Apr. 11, 1995      REGISTERED-PRINCIPAL REGISTER
Jan. 17, 1995      PUBLISHED FOR OPPOSITION
Dec. 16, 1994      NOTICE OF PUBLICATION
Sep. 28, 1994      APPROVED FOR PUB - PRINCIPAL REGISTER
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 43 of 52 PageID #: 85

Sep. 23, 1994    ASSIGNED TO EXAMINER                                                               69186

                             Maintenance Filings or Post Registration Information
         Affidavit of Section 8 - Accepted
     Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
      Renewal Date: Apr. 11, 2015

                                               TM Staff and Location Information
                                                        TM Staff Information - None
                                                               File Location
   Current Location: GENERIC WEB UPDATE                            Date in Location: May 13, 2014
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 44 of 52 PageID #: 86
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 45 of 52 PageID #: 87


      Generated on: This page was generated by TSDR on 2018-12-26 18:47:20 EST
               Mark: TOYOTA




  US Serial Number: 75144219                                                      Application Filing Jul. 25, 1996
                                                                                              Date:
     US Registration 2115623                                                      Registration Date: Nov. 25, 1997
           Number:
            Register: Principal
          Mark Type: Trademark
              Status: The registration has been renewed.
        Status Date: Feb. 18, 2017
   Publication Date: Sep. 02, 1997



                                                                 Mark Information
         Mark Literal TOYOTA
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:
         Translation: The Japanese word "TOYOTA" may be translated as "richfield".

                                                    Related Properties Information
 Claimed Ownership 0843138, 1274261, 1338339 and others
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: vehicle anti-theft systems comprising radio frequency transmitters, radio frequency receivers, status monitors, glass breakage sensor
                      units, electronic control units, dashboard signal lights, vehicular horn activators, vehicular light activators, and dashboard control
                      switches, in various combinations of components, sold as a unit and individually as repair or replacement parts
        International 012 - Primary Class                                             U.S Class(es): 019, 021, 023, 031, 035, 044
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Oct. 01, 1990                                              Use in Commerce: Oct. 01, 1990

                                                     Basis Information (Case Level)
               Filed Use: Yes                                      Currently Use: Yes                                        Amended Use: No
               Filed ITU: No                                       Currently ITU: No                                         Amended ITU: No
               Filed 44D: No                                       Currently 44D: No                                         Amended 44D: No
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 46 of 52 PageID #: 88


                Filed 44E: No                                Currently 44E: No                               Amended 44E: No
                Filed 66A: No                                Currently 66A: No
           Filed No Basis: No                           Currently No Basis: No

                                                 Current Owner(s) Information
          Owner Name: Toyota Jidosha Kabushiki Kaisha
            DBA, AKA, TA Toyota Motor Corporation
             Formerly:
     Owner Address: 1, Toyota-cho, Toyota-shi
                    Aichi-ken 471-8571
                    JAPAN
   Legal Entity Type: CORPORATION                                          State or Country JAPAN
                                                                          Where Organized:

                                          Attorney/Correspondence Information
                                                                    Attorney of Record
      Attorney Name: Christopher I. Donahue                                 Docket Number: 169400US122
    Attorney Primary tmdocket@oblon.com                                      Attorney Email Yes
     Email Address:                                                             Authorized:
                                                                      Correspondent
      Correspondent Christopher I. Donahue
      Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P.
                    1940 Duke Street
                    Alexandria, VIRGINIA 22314
                    UNITED STATES
                Phone: 703-413-3000                                                      Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com cdonahue@oblon.com bdar             Correspondent e- Yes
              mail: ville@oblon.com                                         mail Authorized:
                                                                  Domestic Representative
           Domestic Oblon, McClelland, Maier & Neustadt, L.L.P.                       Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                              Domestic Yes
   Representative e-                                                       Representative e-
               mail:                                                        mail Authorized:

                                                          Prosecution History
                                                                                                                                 Proceeding
   Date              Description
                                                                                                                                 Number
Feb. 18, 2017      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Feb. 18, 2017      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)                                                            76533
Feb. 18, 2017      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                                         76533
Feb. 18, 2017      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                                76533
Dec. 19, 2016      TEAS SECTION 8 & 9 RECEIVED
Nov. 25, 2016      COURTESY REMINDER - SEC. 8 (10-YR)/SEC. 9 E-MAILED
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Aug. 01, 2007      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)                                                             67723
Aug. 01, 2007      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Jul. 30, 2007      ASSIGNED TO PARALEGAL                                                                                       67723
Jun. 27, 2007      REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Jun. 27, 2007      PAPER RECEIVED
Feb. 15, 2007      CASE FILE IN TICRS
Jul. 07, 2003      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Apr. 11, 2003      REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
Apr. 11, 2003      PAPER RECEIVED
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 47 of 52 PageID #: 89

Nov. 25, 1997    REGISTERED-PRINCIPAL REGISTER
Sep. 02, 1997    PUBLISHED FOR OPPOSITION
Aug. 01, 1997    NOTICE OF PUBLICATION
Jun. 09, 1997    APPROVED FOR PUB - PRINCIPAL REGISTER
Mar. 21, 1997    CORRESPONDENCE RECEIVED IN LAW OFFICE
Jan. 31, 1997    NON-FINAL ACTION MAILED
Jan. 24, 1997    ASSIGNED TO EXAMINER                                                                 72508
Jan. 14, 1997    ASSIGNED TO EXAMINER                                                                 70436

                             Maintenance Filings or Post Registration Information
         Affidavit of Section 8 - Accepted
     Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:
      Renewal Date: Nov. 25, 2017

                                               TM Staff and Location Information
                                                         TM Staff Information - None
                                                                File Location
   Current Location: GENERIC WEB UPDATE                             Date in Location: Feb. 18, 2017
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 48 of 52 PageID #: 90
       Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 49 of 52 PageID #: 91


      Generated on: This page was generated by TSDR on 2018-12-26 18:48:40 EST
               Mark:




  US Serial Number: 76163412                                                      Application Filing Nov. 09, 2000
                                                                                              Date:
     US Registration 2567014                                                      Registration Date: May 07, 2002
           Number:
            Register: Principal
          Mark Type: Trademark
              Status: The registration has been renewed.
        Status Date: Aug. 26, 2011
   Publication Date: Feb. 12, 2002



                                                                 Mark Information
         Mark Literal None
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 2 - AN ILLUSTRATION DRAWING WITHOUT ANY WORDS(S)/ LETTER(S)/NUMBER(S)
              Type:
      Design Search 26.03.13 - Two ovals; Ovals, exactly two (not concentric)
           Code(s):

                                                    Related Properties Information
 Claimed Ownership 1797716, 1895321
              of US
      Registrations:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: AUTOMOBILE AIRBAG SYSTEMS COMPRISING THE AIRBAG COVER, AIRBAG AND INFLATER
        International 012 - Primary Class                                             U.S Class(es): 019, 021, 023, 031, 035, 044
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Sep. 1992                                                  Use in Commerce: Sep. 1992

                                                     Basis Information (Case Level)
               Filed Use: Yes                                      Currently Use: Yes                                        Amended Use: No
               Filed ITU: No                                       Currently ITU: No                                         Amended ITU: No
               Filed 44D: No                                       Currently 44D: No                                         Amended 44D: No
               Filed 44E: No                                       Currently 44E: No                                         Amended 44E: No
               Filed 66A: No                                       Currently 66A: No
         Filed No Basis: No                                  Currently No Basis: No
        Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 50 of 52 PageID #: 92


                                                 Current Owner(s) Information
          Owner Name: Toyota Jidosha Kabushiki Kaisha
            DBA, AKA, DBA TOYOTA MOTOR CORPORATION
             Formerly:
     Owner Address: 1, Toyota-cho, Toyota-shi
                    Aichi-ken
                    JAPAN
   Legal Entity Type: CORPORATION                                         State or Country JAPAN
                                                                         Where Organized:

                                              Attorney/Correspondence Information
                                                                   Attorney of Record
      Attorney Name: Roberta S. Bren                                       Docket Number: 384079US35
    Attorney Primary tmdocket@oblon.com                                     Attorney Email Yes
     Email Address:                                                            Authorized:
                                                                     Correspondent
      Correspondent Roberta S. Bren
      Name/Address: Oblon, McClelland, Maier & Neustadt, L.L.P
                    1940 Duke Street
                    Alexandria, VIRGINIA 22314
                    UNITED STATES
                Phone: 703-413-3000                                                     Fax: 703-413-2220
   Correspondent e- tmdocket@oblon.com rbren@oblon.com ndyson             Correspondent e- Yes
              mail: @oblon.com                                             mail Authorized:
                                                                 Domestic Representative
           Domestic Roberta S. Bren                                                  Phone: 703-413-3000
      Representative
             Name:
                  Fax: 703-413-2220
          Domestic tmdocket@oblon.com                                             Domestic Yes
   Representative e-                                                      Representative e-
               mail:                                                       mail Authorized:

                                                          Prosecution History
                                                                                                              Proceeding
   Date               Description
                                                                                                              Number
Jan. 16, 2015      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Aug. 26, 2011      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)                                          69934
Aug. 26, 2011      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                      69934
Aug. 02, 2011      TEAS SECTION 8 & 9 RECEIVED
Jun. 02, 2008      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.                                       69934
May 16, 2008       ASSIGNED TO PARALEGAL                                                                    69934
May 02, 2008       TEAS SECTION 8 & 15 RECEIVED
Aug. 23, 2007      CASE FILE IN TICRS
May 07, 2002       REGISTERED-PRINCIPAL REGISTER
Feb. 12, 2002      PUBLISHED FOR OPPOSITION
Jan. 23, 2002      NOTICE OF PUBLICATION
Aug. 27, 2001      APPROVED FOR PUB - PRINCIPAL REGISTER
Jul. 06, 2001      CORRESPONDENCE RECEIVED IN LAW OFFICE
Apr. 02, 2001      NON-FINAL ACTION MAILED
Mar. 22, 2001      ASSIGNED TO EXAMINER                                                                     78186

                               Maintenance Filings or Post Registration Information
          Affidavit of Section 8 - Accepted
      Continued Use:
            Affidavit of Section 15 - Accepted
   Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 51 of 52 PageID #: 93

 Incontestability:
  Renewal Date: May 07, 2012

                                  TM Staff and Location Information
                                           TM Staff Information - None
                                                  File Location
Current Location: GENERIC WEB UPDATE                  Date in Location: Aug. 26, 2011
Case 4:18-cv-00908-ALM-KPJ Document 1-1 Filed 12/28/18 Page 52 of 52 PageID #: 94
